Case: 17-12745   Date Filed: 12/05/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12745
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:07-cr-00067-CG-M-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

versus

DARRELL LYNN HENDERSON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (December 5, 2017)

Before TJOFLAT, HULL and JULIE CARNES, Circuit Judges.

PER CURIAM:
                Case: 17-12745      Date Filed: 12/05/2017      Page: 2 of 4


       Darrell Henderson appeals his 24-month sentence, imposed after the District

Court revoked his supervised release. 1 Henderson first argues that his sentence is

procedurally unreasonable because the District Court did not acknowledge any of

the 18 U.S.C. § 3553(a) factors during sentencing. Next, he argues that his

sentence is substantively unreasonable because the Court failed to consider the

§ 3553(a) factors when sentencing him to the statutory maximum. Had the factors

been considered, he contends, a shorter sentence would have been issued.

       We review for an abuse of discretion the procedural and substantive

reasonableness of a sentence imposed upon revocation of supervised release. See

Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007); United States v.

Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). The reasonableness of a

sentence is assessed using a two-step process. Gall, 552 U.S. at 51, 128 S. Ct. at

597. We first ensure that the court committed no significant procedural error, such

as failing to consider the § 3553(a) factors, improperly calculating the guideline

range, or inadequately explaining its chosen sentence. Id. The court’s failure to

explicitly state that it considered the § 3553(a) factors does not render the sentence

procedurally unreasonable so long as the record reflects that the court considered

the factors. United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007). Second,

after checking for procedural error, we examine whether the sentence was
       1
        The guideline range for Henderson’s supervised release violations was 18 to 24 months’
imprisonment, and the statutory maximum was 24 months’ imprisonment.

                                              2
                Case: 17-12745        Date Filed: 12/05/2017       Page: 3 of 4


substantively reasonable in light of the totality of the circumstances. Gall, 552
U.S. at 51, 128 S. Ct. at 597. The district court must impose a sentence “sufficient,

but not greater than necessary, to comply with the purposes” listed in

§ 3553(a)(2). 2 18 U.S.C. § 3553(a). The weight accorded to any § 3553(a) factor

is “committed to the sound discretion of the district court.” United States v.

Barrington, 648 F.3d 1178, 1204 (11th Cir. 2011).

       Under 18 U.S.C. § 3583(g), however, a court need not consider the

§ 3553(a) factors when revocation of a defendant’s supervised release term is

mandatory. United States v. Brown, 224 F.3d 1237, 1242 (11th Cir. 2000). Such

revocation is mandatory when a defendant violates a condition of his release by

“refus[ing] to comply with drug testing imposed as a condition of supervised

release.” 18 U.S.C. 3583(g)(3).

       Here, the District Court did not abuse its discretion by failing to

acknowledge the § 3553(a) factors during sentencing.3 Revoking Henderson’s

supervised release was mandatory due to the Court’s finding that he failed to
       2
         These purposes include the need to reflect the seriousness of the offense, promote
respect for the law, provide just punishment for the offense, deter criminal conduct, and protect
the public from the defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2). The court must
also consider the nature and circumstances of the offense, the history and characteristics of the
defendant, the kinds of sentences available, the applicable guideline range, the pertinent policy
statements of the Sentencing Commission, the need to avoid unwarranted sentencing disparities,
and the need to provide restitution to victims. 18 U.S.C. § 3553(a)(1), (3)–(7).
       3
         The Government argues that the plain-error standard applies since Henderson’s counsel
did not object specifically to procedural reasonableness at sentencing, instead stating only that a
“sentence of 24 months, in this case, considering the circumstances, is unreasonable.” We affirm
under the more lenient abuse-of-discretion standard, so we need not address this argument.

                                                3
              Case: 17-12745     Date Filed: 12/05/2017    Page: 4 of 4


submit to drug testing. Under § 3583(g), the Court was therefore not required to

consider the § 3553(a) factors. See Brown, 224 F.3d at 1242. And even assuming

it was required to consider the factors, the record indicates that the Court

considered them and sufficiently explained its reasons for the 24-month sentence.

The Court knew of Henderson’s extensive criminal history and heard several

witnesses testify about Henderson’s numerous violations of supervised release.

Thus, although the Court did not provide a detailed explanation for its sentence, the

record demonstrates that it considered the § 3553(a) factors, including Henderson’s

history and characteristics, the nature and circumstances of his violations, and the

need to deter him from committing future crimes. Cf. Dorman, 488 F.3d at 944.

      The District Court also did not impose a substantively unreasonable

sentence. It reasonably concluded from the record that a 24-month sentence

reflected the seriousness of Henderson’s violations and was necessary to deter him

from violating supervised release and committing other crimes in the future. See

Gall, 552 U.S. at 51, 128 S. Ct. at 597. The sentence was thus substantively

reasonable in light of the totality of the circumstances, including Henderson’s

criminal history, his current violations, and the need for deterrence. See id.; 18

U.S.C. § 3553(a). Accordingly, the Court did not abuse its discretion in issuing

Henderson a 24-month sentence.

      AFFIRMED.


                                           4